Citation Nr: 1527124	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-35 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety.  

2.  Entitlement to service connection for a chronic heart disorder, to include atrial fibrillation, mitral regurgitation (MI), residuals of a cerebrovascular accident (CVA), aortic sclerosis, and hypertension (HTN), to include as a residual of exposure to a herbicidal agent (Agent Orange).  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 15, 2011, and July 26, 2011, rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, a video conference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims file.  

Although the Veteran has phrased his claim for service connection for a psychiatric disability as a claim for service connection for PTSD, a review of the record shows that he has been diagnosed with multiple psychiatric disorders, to include PTSD in 2010 and adjustment disorder with anxiety in 2011.  To adequately reflect the claim, the issue has been rephrased as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran also seeks service connection for a chronic heart disorder, previously classified as ischemic heart disease.  The April 2015 hearing transcript reflects that discussion was held with the Veteran and it was agreed that the issue would be expanded and recharacterized to include additional cardiovascular complaints, to include atrial fibrillation, stroke, and HTN.  (See hrg. tr. at pg. 3.)  The claim has been rephrased as on the title page of this decision.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," as well as the "Veterans Benefits Management System (VBMS)" eFolder to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

For reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must remand the claims for service connection for additional development action.  

An Acquired Psychiatric Disorder

The Veteran has reported inservice stressors to include combat exposure during his time in the Republic of Vietnam.  As to whether he has a currently diagnosed acquired psychiatric disorder, post service VA records reflect a diagnosis of PTSD upon examination in October 2010.  His inservice stressors were noted and reported in detail.  A subsequent VA examination in May 2011 also noted his inservice stressors as described, but found that the Veteran did not meet the criteria for diagnosis of PTSD.  Instead, adjustment disorder with anxiety, due to his fear and worry over his physical condition, was diagnosed.  

At the 2015 hearing, the Veteran testified in support of his claim stating that he continued to experience psychiatric symptoms, to include occasional flashbacks, impatience, avoidance of others, and some paranoia.  (Hrg. tr. at pgs. 17-19.)  

Given the conflicting opinions of record as to the Veteran's current mental disorder, the Board finds that it is necessary to remand the claim for an additional VA mental disorder examination and etiological opinion.  More specifically, there is conflicting evidence in the file as to whether the Veteran has the required diagnosis of PTSD in accordance with the criteria of the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) or, for that matter, in accordance with the more recently issued Fifth Edition (DSM-V).  

A Chronic Heart Disorder

The Veteran is claiming that he currently has a chronic heart disorder which is due to herbicide exposure during his active duty service in Vietnam.  (See e.g., hrg. tr. at pg. 22.)  His military records document his service in Vietnam during the Vietnam conflict and his exposure to herbicides including Agent Orange is presumed.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2014) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) (2014) to add additional conditions, including ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).  "Ischemic heart disease" includes atherosclerotic cardiovascular disease and coronary artery disease.  See 38 C.F.R. § 3.309(e) (2014).  

The records include private documents showing diagnoses of various heart disorders, to include atrial fibrillation, MI, residuals of a CVA, aortic sclerosis, and HTN in the years from 2006 forward.  

It is unclear whether or not the Veteran has a cardiovascular disorder that is presumed to be due to herbicide exposure or otherwise related to service.  

Bilateral Hearing Loss 

The Veteran also contends that he has bilateral hearing loss due to inservice noise exposure.  Prior to November 1, 1967, service department audiometric results were reported in standards set by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

In this case, the Veteran's January 1967 enlistment examination showed audiometric testing which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)
LEFT
5 (20)
0 (10)
5 (15)
15 (25)
10 (15)

The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385 (2014).  It is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  So there is indication the Veteran had left ear hearing loss at 3000 hertz before entering service before experiencing the type of noise trauma he says occurred during his service.  

At the time of separation examination in November 1969, audiometric testing showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
5
10
5
5
10

Post service records include a private audiometric evaluation report from December 2010.  Review of the graph reflects bilateral hearing loss.  Upon VA audiometric evaluation in August 2014, bilateral sensorineural hearing loss was diagnosed.  The examiner opined that such, however, was less likely as not related to service.  For rationale, it was pointed out that there was no threshold shift when comparing the enlistment and separation evaluations.  There is nothing the record, however, to suggest that the VA examiner in 2014 converted to the current ISO units before expressing his opinion.  An addendum to the 2014 report is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment.  

2.  After obtaining all outstanding records, schedule the Veteran for a VA mental disorders examination.  The claims folder, access to Virtual VA and VBMS, and a copy of this REMAND must be provided to the examiner.  The examiner should review the record, to specifically include the Veteran's stressor statements, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed acquired psychiatric disability, to include PTSD and adjustment disorder with anxiety.  Following examination, to include any necessary tests and indicated studies, the examiner should:

Identify all psychiatric disorders.  A diagnosis of PTSD under DSM-V criteria should be made or definitively ruled out.  If PTSD is ruled out, the examiner must explain why each diagnostic criteria for diagnosis of PTSD is or is not satisfied.  The examiner should reconcile his or her opinion in this regard with any conflicting opinions of record, to include the VA examination reports of 2010 and 2011.  

If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis and explain why the stressor is or is not adequate to support a diagnosis of PTSD.  The examiner must provide a complete rationale for all findings.  

As to any other psychiatric disorders identified on examination, to include previously diagnosed adjustment disorder and anxiety, provide an opinion as to whether it is at least as likely as not (i.e. a probability of at least 50 percent) that each disorder identified is of service onset or otherwise related to service.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any cardiovascular disease, that is present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner to include access to Virtual VA and VBMS, and a copy of this REMAND.  Any indicated studies should be performed.  The examiner should identify the diagnoses of all cardiovascular conditions found.  The examiner should specifically note whether or not the Veteran has coronary artery disease.  For each cardiovascular condition diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosed disorder is etiologically linked to active duty service to include presumed exposure to herbicides including Agent Orange.  

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  An addendum to the August 2014 VA audiometric examination should be obtained to answer the medical questions which follow.  If that examiner is not available, schedule the Veteran for an additional VA audiological examination to determine the nature and likely etiology of his bilateral hearing loss.  The Veteran's claims folder and any pertinent records must be made available to and reviewed by the examiner to include access to Virtual VA and VBMS, and a copy of this REMAND.  A notation to the effect that this record review took place should be included in the addendum report (or new report, if necessary).  After appropriate testing, if necessary, the examiner should address the following: 

a) The ISO/ANSI converted pure tone thresholds on the Veteran's January 1967 enlistment examination show that he had a suggested hearing loss disability in the left ear at 3000 hertz.  Is it as likely as not (that is, a probability of 50 percent or greater) that the Veteran's left ear hearing loss, if thought to be present at entry, underwent an increase in severity during service that was beyond the normal progression of the disorder during service?  

b) Is it at least as likely as not (a probability of 50 percent or greater) that any current bilateral hearing loss had its clinical onset in service or otherwise is due to an event or incident of the Veteran's active service?  In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements regarding exposure to loud firearm or explosions during service must be taken into account in formulating the requested opinions.  

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion or information cannot be provided, the examiner should clearly state the reasons why.  

5.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completion of the above development, the claims should be readjudicated.  If any benefit is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

